Citation Nr: 0825094	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1969 to February 1971.  Service in the Republic 
of Vietnam and award of the Bronze Star with "V" device is 
indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied service connection for 
chloracne.  The RO in Louisville, Kentucky currently has 
jurisdiction over the veteran's claim. 

In his August 2005 substantive appeal, the veteran requested 
a personal hearing with a Veterans Law Judge.  In July 2007, 
the veteran submitted a statement indicating that he no 
longer wished to attend a hearing.  The hearing request 
accordingly has been withdrawn.  See 38 C.F.R. § 20.702(e) 
(2007).

In January 2008 the Board remanded the veteran's case for 
additional evidentiary development.  A supplemental statement 
of the case was issued in May 2008 which continued to deny 
the veteran's claim.  The case is once again before the 
Board. 

Issue not on appeal

In the above-mentioned March 2004 rating decision, the RO 
granted the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].



FINDING OF FACT

A preponderance of the competent medical evidence of record 
does not support a finding that chloracne currently exists.


CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by active 
military service, and may not be so presumed. 38 U.S.C.A. §§ 
1110, 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to chloracne.  He specifically 
contends that such was caused by his presumed exposure to 
herbicides during his service in the Republic of Vietnam.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In January 2008, the Board remanded the case in order to 
provide the veteran with an additional medical examination.  
The record reveals that veteran was afforded such an 
examination in March 2008.  The claim was then to be 
readjudicated.  This was done in may 2008.  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in letters from the VA 
dated December 10, 2003 and September 13, 2006, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The September 2006 letter further emphasized:  "If [there 
is] evidence [that] is not in your possession, you must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in the original]

The Board notes that the September 2006 letter specifically 
requested of the veteran: "If you have any information or 
evidence that you have not previously told us about or given 
to us . . . please tell us or give us that evidence now."  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the September 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the September 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient treatment 
records, Social Security Administration records and provided 
him with a VA examination.  

In May 2008, the veteran's representative argued that the 
veteran should be scheduled for an additional examination 
during a phase when his chloracne is active.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) [if there is a medically 
established history of recurrence and remission of a 
disability, with the period of recurrence over a long period 
of time, another examination during period of flare-up of 
disability is required].  However, as indicated below, the 
medical evidence indicates that the veteran does not have, 
and has never had chloracne.  The March 2008 VA examiner 
further noted that the veteran's non service-connected acne 
"is in remission at present and is expected to remain so."  
Therefore remanding the veteran's claim in order to schedule 
him for an examination during a fare-up of an acne condition 
that might never occur would unnecessarily delay a decision.  
Accordingly, the Board finds that another examination is not 
warranted. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Diseases which are deemed to be associated with herbicide 
exposure include chloracne or other acneform diseases 
consistent with chloracne.  See 38 C.F.R. 
§ 3.309(e) (2007).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided chloracne or other acneform consistent with 
chloracne shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2007).

Analysis

As has been discussed above, in order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
evidence of record contains several outpatient treatment 
reports and a VA examination which diagnose the veteran with 
"acne", not chloracne; and an August 2003 VA treatment note 
which diagnosed the veteran with chloracne.   

The question of whether the veteran currently has chloracne 
(which is subject to the Agent Orange presumptions), as 
opposed to some other form of acne (which is not), is crucial 
to the outcome of this case.  The question is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The only diagnosis of chloracne of record comes from the 
above-referenced August 2003 VA outpatient treatment record.  
In that report,  R.S., PA-C noted that the veteran has 
papules and pustules on his back which according to R.S. were 
consistent with chloracne with scarring.  This is clearly 
evidence in the veteran's favor. 

[The Board notes that a March 2004 outpatient treatment 
record from Hilltop Primary Care indicates that the veteran 
was diagnosed with chloracne in August 2003.  It does not 
appear that chloracne was independently diagnosed in March 
2004.  That record therefore cannot be used as additional 
evidence of the existence of chloracne, since it merely 
uncritically reiterates the August 2002 diagnosis.]  

After reviewing the veteran's claims folder and examining the 
veteran, the March 2008 VA examiner stated that the veteran 
does not have chloracne, and in fact has never had such a 
disease.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994). 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In the instant case, the Board finds the opinion of the March 
2008 VA examiner to be more persuasive than that of August 
2003 opinion of R.S.    

In the August 2003 VA treatment record, R.S. noted that the 
veteran had papules and pustules on his back that were 
consistent with chloracne.  However, the March 2008 VA 
examiner noted that an individual could have ordinary acne on 
his back and that the back was an area of the body in which 
both acne and chloracne could appear.   The VA examiner 
further stated that chloracne will impact areas of the body 
that are unaffected by acne, and that there was no indication 
that the veteran had chloracne on any part of the body on 
which chloracne alone would be found.  

The VA examiner thus found it extremely significant that the 
veteran had not been affected in areas uniquely impacted by 
chloracne and that while the veteran "obviously had 
inflammatory and nodular acne" there were none of the 
typical residual findings of chloracne. 

It appears that R.S. did not consider the absence of papules 
and pustules in areas distinctly unique to chloracne.  Even 
if he did consider the absence of such chloracne symptoms, he 
did not address them in his report.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the health 
care provider to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].  

The Board further observes that R.S. provided the sole 
diagnosis of chloracne in the record.  All other diagnoses, 
including that of the March 2008 examiner, were of "acne" 
[which from the medical records means another type of acne, 
such as acne vulgaris, and not chloracne or other acneform 
disease consistent with chloracne].   
Moreover, as was noted by the March 2008 examiner, it appears 
from the records that the veteran had acne since he was a 
teenager. 

In addition, as was noted by the physician who conducted the 
March 2008 VA examination, R.S., the individual who rendered 
the 2003 diagnosis of chloracne was a PA, not a physician.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].

In sum, the Board places more weight on the lengthy and well 
explained medical opinion of the March 2008 VA examiner than 
it does on the brief, conclusory and unexplained August 2003 
treatment record of R.S.   

The March 2008 VA examiner indicated that he was familiar 
with R.S. and considered him to be an inferior diagnostician 
of skin disorders.  The VA examiner stated that he had 
examined multiple veterans after R.S. and could not recall a 
single case where he agreed that a patient actually had 
chloracne.  In May 2008 the veteran's representative argued 
that such a condemnation of R.S.'s abilities indicates that 
the VA examiner had some sort of personal animosity or bias 
against him.  The Board, however, views the comment of the 
March 2003 examiner as professional, not personal, in nature.  
In any event, the Board has not placed much weight of 
probative value on that comment.  The Board has favored the 
opinion of the March 2008 examining physician over that of 
the August 2003 PA for reasons stated above, including the 
relative thoroughness of the opinions, the relative skill of 
the providers, and consistency of the March 2008 opinion with 
the veteran's entire medical history. 

To the extent that the veteran himself contends that he 
currently suffers from, or has previously suffered from 
chloracne, any such statements do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Therefore, the weight of the probative evidence of record is 
against a finding of chloracne.  In the absence of a 
diagnosis of chloracne, service connection may not be granted 
and the claim fails on that basis alone.  

For the sake of completeness, the Board will also briefly 
address the remaining Hickson elements.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].

With respect to Hickson element (2), the veteran's period of 
service in the Republic of Vietnam is presumed to have 
exposed him to Agent Orange.  Hickson element (2) has 
therefore been satisfied.

With respect to Hickson element (3), medical nexus, in the 
absence of a diagnosis of chloracne, it follows that a 
medical nexus is also lacking.  This includes the presumptive 
nexus contained in 38 U.S.C.A. § 1116 and; 38 C.F.R. § 3.309. 

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
chloracne, as Hickson elements (1) and (3) have not been 
met.  The benefit sought on appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for chloracne, to include 
as due to in-service exposure to herbicides, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


